PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Patent No. 10,927,705		:	 
Lamson		    				: 
Issue Date: February 23, 2021		: REQUEST FOR INFORMATION
Application No. 16/104,780   		: PATENT TERM ADJUSTMENT
Filing Date: August 17, 2018	      :	
Atty. Docket No.:		: 
103089US01-U173-012892		: 

  
This is a response to applicant’s “Request for Reconsideration of Patent Term Adjustment Under 37 C.F.R. 1.705” filed March 3, 2021. The request is being treated as a petition under 37 CFR 1.705(b), requesting that the Office adjust the patent term from 22 days to 39 days. 

This Request for Information is not the Director's decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).


Relevant Procedural History

On February 23, 2021, the patent issued with a patent term adjustment (PTA)of 22 days. On March 3, 2021, patentee filed a ““Request for Reconsideration of Patent Term Adjustment Under 37 C.F.R. 1.705” seeking an adjustment of the determination of 22 days. 

Patentee is in disagreement with a 17-day period of reduction under 35 U.S.C. § 154(b)(2)(C)(iii) and 37 CFR 1.704(c)(8) for applicant delay in filing an Information Disclosure Statement (IDS) on February 13, 2020, after an initial reply.      


Request for Information

Patentee asserts that reduction to the patent term adjustment of 17 days accorded to the filing of the IDS on February 13, 2020, 

…the Office’s calculation of applicant delay is incorrect. 37 CFR § 1.704(d)(1) provides a 30-day window during which an applicant can report references first cited in a communication from a patent office in a counterpart foreign application without failing to engage in reasonable efforts to conclude prosecution under 37 CFR § 1.704(a). The Office identified the supplemental information disclosure statement (SIDS) filed on February 13, 2020 as a source of 17 days of applicant delay. The references cited in the SIDS of February 13, 2020 were first cited in an Extended European Search Report (EESR) against a counterpart application filed at the European Patent Office (EPO). The EESR was mailed on January 14, 2020, 30 days prior to the filing of the SIDS of February 13, 2020.

As the applicant filed the February 13 SIDS within 30 days of receiving the EESR in which the references were first cited, under 37 CFR § 1.704(d)(1), the applicant did not fail to engage in reasonable efforts to conclude prosecution of the present application under 37 CFR § 1.704(a). Consequently, the Office’s finding of applicant delay relating to the SIDS of February 13, 2020 is in error.

Petition, filed March 3, 2021, pgs.1-2.

Patentee’s arguments are not persuasive. A review of the IDS filed on February 13, 2020, did not reveal a statement under 37 CFR 1.704(d), and patentee does not assert that a statement under 37 CFR 1.704(d) accompanied the IDS filed on February 13, 2020. The presence (or absence) of a §1.704(d) statement is decisive.  Only by compliance with the certification requirement of §1.704(d) will the Office not enter a period of reduction for an IDS filed under the circumstances set forth in 37 CFR 1.704(c)(8).  The rule does not provide for the Office making any further inquiry into the applicability of §1.704(d). 



On the present record, no portion of the applicant delay of 17 days will be removed.  Total applicant delay remains 17 days.   

The Office is seeking the following:

It appears that petitioner wants to obtain the benefit of a 1.704(d) statement. To receive the benefit of a 37 CFR 1.704(d) statement, applicant must submit within the period allowed by this request for information:  

(1) a compliant statement under 37 CFR 1.704(d) (the Office will not waive the requirement to make the statement), 

(2) a request reconsideration of the patent term adjustment (no petition fee required), and 

(3) a petition under 1.183 (including the petition fee under 37 CFR 1.17(f)) to waive the requirement of 37 CFR 1.704(d) that the statement accompany the IDS filed on February 13, 2020.  

Overall PTA Calculation

Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
39 + 0 + 0 – 17 – 708 = 22


Patentee’s Calculation

39 + 0 + 0 – 0 – 0 = 39

Conclusion

Patentee is entitled to PTA of twenty-two (22) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as follows: 39 + 0 + 0 – 17 – 708 = 22 days.

Patentee has two (2) months from the date of the Office’s Request for Information to file a renewed request supplying the requested information. This two month period is extendable under 37 CFR 1.136(a). The request for information does not require a fee if filed within two months of the mail date of the request. However, patentee who responds more than two months after the mail date of the information request is required to pay the extension of time fee.   If patentee fails to timely supply the requested information, the Office will issue its redetermination or decision on patent term adjustment and will deny patentee’s petition with respect to the issue for which the information was requested.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By fax:		(571) 273-8300
	          ATTN: Office of Petitions

By hand:		Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314
ATTN:  Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this request for information via EFS-Web.






/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET